Title: From Alexander Hamilton to Winthrop Sargent, 31 December 1792
From: Hamilton, Alexander
To: Sargent, Winthrop


Treasury DepartmentDecember 31. 1792
Sir
I duly received your letter of the 24th of October. An extreme press of business has prevented me, hitherto, from making a Report on your petition; but you may rely upon the promise which I now make you, that one will be very shortly made.
I am, Sir, with consideration, Your Obedt Servant
A Hamilton
Winthrop Sargent Esq.Cincinnati,North West of the Ohio
